Citation Nr: 0735855	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  07-06 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an initial, compensable disability rating for 
bilateral sensorineural hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to 
October 1964.  He also served in the Army National Guard from 
January 1978 to August 1997.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, that granted service connection and 
assigned a noncompensable disability rating for bilateral 
sensorineural hearing loss, effective from February 23, 2005.  

In May 2007, a hearing was held before the undersigned 
Veterans Law Judge making this decision.  See 38 U.S.C.A. 
§ 7107(c) (West 2002).  


FINDINGS OF FACT

1.  Prior to October 6, 2005, the veteran is shown to have 
level II hearing in his right ear and level V hearing in his 
left ear. 

2.  From October 6, 2005, forward, the veteran is shown to 
have no worse than level II hearing in his right ear and 
level III hearing in his left ear.  


CONCLUSIONS OF LAW

1.  From February 23, 2005, to October 5, 2005, the criteria 
for an initial disability rating of 10 percent, and no 
higher, for service-connected bilateral sensorineural hearing 
loss have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.85, 4.86, and 
Diagnostic Code 6100 (2007).  






2.  From October 6, 2005, forward, the criteria for an 
initial compensable disability rating for service-connected 
bilateral sensorineural hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.85, 4.86, and Diagnostic Code 6100 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating 

The veteran appeals the rating decision that granted service 
connection for bilateral hearing loss and assigned a 
noncompensable (0 percent) disability rating from 
February 28, 2005.  Disability evaluations are determined by 
the application of VA's Schedule for Rating Disabilities 
(38 C.F.R., Part 4), which represents the average impairment 
in earning capacity resulting from injuries incurred in 
military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  
In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  See 
generally, 38 C.F.R. §§ 4.1, 4.2.  

Where, as here, entitlement to compensation has been 
established, but a higher initial disability rating is at 
issue, the extent of impairment throughout the entire period, 
beginning with the filing of the claim, must be considered 
and a determination must be made regarding whether "staged" 
ratings are warranted.  See Fenderson v. West, 12 Vet. App. 
119, 126-127 (1999) (when a disability rating is initially 
assigned, separate ratings should be considered for separate 
periods of time, known as staged ratings).  As discussed 
below, the data from the first hearing test establishes that 
an increased rating of 10 percent is warranted, but the data 
from the October 2005 VA compensation and pension (C&P) 
examination forward does not warrant the assignment of a 
compensable rating.  Accordingly, staged ratings have been 
assigned.  

A disability rating for hearing impairment under Diagnostic 
Code 6100 is determined by applying objective data from 
audiology tests to ratings tables published in the 
regulations.  Pursuant to 38 C.F.R. § 4.85, the results from 
a controlled speech discrimination test (Maryland CNC) and a 
puretone audiometer test for each ear are applied against the 
prescribed tables to determine the correct hearing impairment 
disability rating.  See 38 U.S.C.A. § 1155 (authorizing the 
Secretary to create schedules for disability ratings based on 
the average impairments of earning capacity); 38 C.F.R. § 
4.85(a) (establishing which tests are required for hearing 
impairment examinations).  

Since his claim was filed, the veteran has been given the 
required tests three times, in August 2005, October 2005, and 
January 2007, with the following results:  



 
August
2005
Octobe
r
2005
Janua
ry
2007

Right
Left
Right
Left
Right
Left
Controlled 
Speech 
Discriminatio
n

84

92

92

90

94

88
Puretone test     
         1000 
Hz

45

55

45

50

45

45
         2000 
Hz
50
70
55
65
55
65
         3000 
Hz
65
65
60
60
65
55
         4000 
Hz
65
65
60
60
65
60
Puretone Test
Average Score

56

64

55

59

58

56

Using the data from the January 2007 testing in Table VI of 
38 C.F.R. § 4.85, with respect to the veteran's right ear, 
the score for his speech discrimination test (94%)  and the 
average score for his audiometric test (58) intersect to 
yield the hearing acuity "numeric designation" of Roman 
numeral II.  Similarly, the test scores for his left ear 
(speech discrimination of 88% and average audiometric score 
of 56) intersect to yield a hearing acuity "numeric 
designation" of Roman numeral II.  Those Roman numerals are 
then applied to Table VII in 38 C.F.R. § 4.85, which sets 
forth the percentage evaluation for hearing impairment under 
Diagnostic Code 6100.  Applying those Roman numerals to Table 
VII in 38 C.F.R. § 4.85, the result is a 0 percent, or 
noncompensable, disability rating.   

Using the data from the October 2005 testing in Table VI of 
38 C.F.R. § 4.85, with respect to the veteran's right ear, 
the scores for his right ear (speech discrimination of 92% 
and average audiometric score of 55) intersect to yield the 
hearing acuity "numeric designation" of Roman numeral I.  
The test scores for his left ear (speech discrimination of 
90% and average audiometric score of 59) intersect to yield a 
hearing acuity "numeric designation" of Roman numeral III.  
Applying those Roman numerals to Table VII in 38 C.F.R. § 
4.85, the result is a 0 percent, or noncompensable, 
disability rating.  

Using the data from the August 2005 testing in Table VI of 38 
C.F.R. § 4.85, with respect to the veteran's right ear, the 
score for his speech discrimination test (84%) and the 
average score for his audiometric test (56) intersect to 
yield the hearing acuity "numeric designation" of Roman 
numeral II.  But given the exceptional pattern of hearing 
impairment that is shown with respect to the veteran's left 
ear at the August 2005 test, a special rule applies to 
determining the "numeric designation" for the veteran's 
left ear.  

The regulations provide an alternative method for determining 
the hearing acuity "numeric designation" when each of the 
four frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 
decibels or more.  See 38 C.F.R. § 4.86(a).  That exceptional 
pattern of hearing impairment exists only with respect to the 
scores for the veteran's left ear during the August 2005 
test, where his scores were 55, 70, 65, and 65 decibels, 
respectively.  The regulation provides that the test data 
should be applied to Table VI and to Table VIa, and the 
higher "numeric designation" should be used in Table VII.  
38 C.F.R. § 4.86(a).  

Using Table VI, the August 2005 test scores for his left ear 
(speech discrimination of 92% and average audiometric score 
of 64) intersect to yield a hearing acuity "numeric 
designation" of Roman numeral II.  Using Table VIa, the 
average score 
for his audiometric test (64) yields a hearing acuity 
"numeric designation" of Roman numeral V, which is the 
higher of the two results for the left ear.  Applying the 
Roman numeral  for the right ear (II) and for the left ear 
(V) to Table VII of 38 C.F.R. § 4.86, the result is a 
10 percent rating.  Thus, a staged rating of 10 percent is 
warranted for the period before October 6, 2005.  Since the 
data applied against the schedular criteria yields only a 
10 percent rating before October 6, 2005, no higher rating is 
warranted.  

The veteran's representative argues that as a result of his 
severe hearing loss, the veteran is under a great social 
handicap.  The veteran asserts that his hearing impairment 
has seriously affected his life.  He can not hear at the 
movies and he must use a special telephone and television at 
home and the level at which he plays the radio irritates his 
companion.  And he implies that if a noncompensable rating is 
assigned, it somehow reflects on his credibility, as if VA 
does not believe that he has a hearing impairment.  

But these arguments reflect a basic misunderstanding of how a 
hearing impairment is evaluated.  Disability evaluations are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after certain audiometric 
tests are given.  Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  As shown above, the rating is changed when the 
data from the tests changes.  

No subjective information about the difficulties of living 
with hearing impairment-even though valid and sincere-is to 
be taken into account in determining a schedular evaluation 
of a hearing loss disability.  Rather, the objective data is 
applied against criteria that is intended to compensate a 
veteran for the reduction in civilian earnings capacity due 
to his service-connected hearing loss.  38 C.F.R. § 3.321 
(the provisions contained in the rating schedule represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
service-connected disability); see also 38 C.F.R. §§ 4.1 
(generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
work time from exacerbations or illnesses proportionate to 
the severity of the grades of disability), 4.2 (each 
disability must be considered from the point of view of the 
veteran working or seeking work).  
And as was explained to the veteran at his May 2007 hearing, 
if his hearing level becomes worse in the future, he can 
again seek an increased rating.  In the meantime, on this 
record, a 10 percent rating is warranted only for the period 
prior to the October 6, 2005 C&P examination.  The 
preponderance of the evidence is against entitlement to a 
compensable rating from October 6, 2005, forward.

Nor should the fact that a noncompensable rating has been 
assigned for some of the rating period be seen as any 
negative reflection on the character of the veteran.  Indeed, 
by its action in granting service connection, VA has 
recognized that the veteran incurred a disability as a result 
of his honorable service on active duty in the Army.  The 
noncompensable rating merely reflects that the data from the 
hearing tests, when applied to the criteria in the schedule 
for evaluating hearing impairment, yields a zero percent 
rating.  


II.  Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103,  
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159.  VA must 
notify the claimant (and his or her representative, if any) 
of any information and evidence not of record: (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, 
and (4) VA must ask the claimant to provide VA with any 
evidence in his or her possession that pertains to the claim.  
38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Dingess v. Nicholson, 19 
Vet. App. 473 (2006), also held that, as the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim.  Notice should be provided to a claimant before the 
initial 




unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, supra, the Court of Appeals for Veterans Claims held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess, 19 Vet. App. at 490-91.  Thus, because the notice 
that was provided before service connection was granted was 
legally sufficient, VA's duty to notify in this case has been 
satisfied.

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA assisted the veteran by obtaining his 
service medical records, his VA medical records, and all  
medical treatment records from the private medical providers 
for whom the veteran supplied authorizations.  

VA also conducted an ear disease examination and three 
audiometry examinations for the veteran.  At his May 2007 
hearing, the veteran asserted that he did not believe that 
the January 2007 test results were accurate because he said 
the audiologist implied that he was not responding 
accurately.  The examination report contains no comments by 
the audiologist that the veteran was responding 
inappropriately or that the recorded results lack accuracy.  
Moreover, those results are generally consistent with the 
results of the tests given by other audiologists in 
October 2005 and August 2005.  At the hearing, the veteran 
was offered the opportunity for another audiology exam, but 
he declined, stating that process embarrasses him.  
Transcript, p.6.  He pointed out that he will continue to go 
to VA for exams relating to his hearing aids, and he was 
reminded that if his hearing gets worse, he can apply again 
for an increased rating.  VA thus fulfilled its duty to 
assist the veteran.  


ORDER

From February 23, 2005, to October 5, 2005, an initial 
disability rating of 10 percent, and no higher, for service-
connected bilateral sensorineural hearing loss is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits. 

From October 6, 2005, forward, an initial compensable 
disability rating for bilateral sensorineural hearing loss is 
denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


